IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40098
                         Summary Calendar



WENDELL K. WASHINGTON,

                                         Plaintiff-Appellant,

versus

R. MILLER, CORRECTIONAL OFFICER 3;
J. ALFORD, WARDEN;
P. ADAMS, PROPERTY OFFICER,

                                         Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:97-CV-403
                        - - - - - - - - - -
                            July 6, 1999

Before EMILIO M. GARZA, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Wendell K. Washington, Texas prisoner # 649796, appeals the

district court’s dismissal without prejudice of his 42 U.S.C.

§ 1983 complaint for failing to exhaust administrative remedies.

See 42 U.S.C. § 1997e(a).   He has also filed a motion to

supplement the record on appeal.

     Washington seeks to supplement the record on appeal with all

docket entries as of January 23, 1998; all subsequent complaints;

all official documentation substantiating his claim; his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40098
                                -2-

witnesses statements; and his original amended and all additional

complaints that are part of his statement of facts.   To the

extent that these documents are already included in the record,

Washington’s motion is unnecessary.   The only documents that

Washington has presented to this court which are not part of the

record pertain to disciplinary action taken against Washington at

the Texas Department of Criminal Justice, Institutional Division,

Eastham Unit.   These documents are not relevant to whether

Washington has exhausted his administrative remedies, the sole

issue before this court.   Washington’s motion to supplement the

record is DENIED.

     Washington contends that he was unable to exhaust his

administrative remedies because he did not receive notice that

his grievances had been denied until the time for filing an

administrative appeal had expired.    His allegation does not raise

a valid excuse for failing to exhaust available administrative

remedies.   See Wendell v. Asher, 162 F.3d 887, 890-92 (5th Cir.

1998); Underwood v. Wilson, 151 F.3d 292, 296 (5th Cir. 1998),

cert. denied, 119 S. Ct. 1809 (1999).

     Because Washington is seeking exclusively monetary relief,

however, it is possible that he was not required to pursue

administrative remedies prior to filing suit.    See Whitley v.

Hunt, 158 F.3d 882, 887 (5th Cir. 1998)(clarifying that under

1997e, as amended by the Prison Litigation Reform Act, a federal

prisoner need not exhaust administrative remedies that are not

capable of providing redress); see Marsh v. Jones, 53 F.3d 707,

710 (5th Cir. 1995).
                          No. 98-40098
                               -3-

     The district court’s dismissal of Washington’s § 1983

complaint for non-exhaustion is VACATED and the cause REMANDED

for the district court to address whether monetary relief is

available through the Texas Department of Criminal Justice

grievance procedure.

     VACATED AND REMANDED; MOTION TO SUPPLEMENT RECORD DENIED.